UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6174



SHAKA MACUMBA ZULU X, a/k/a Michael Wayne
Montgomery,

                                            Plaintiff - Appellant,

          versus

LARRY C. BATSON; LAURIE F. BESSINGER; J. D.
WESSINGER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-95-3395-6-3AK)

Submitted:   June 20, 199                  Decided:   June 25, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shaka Macumba Zulu X, Appellant Pro Se. Andrew Frederick Lindemann,
ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. X v. Batson, No. CA-95-3395-6-3AK (D.S.C. Jan. 17, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2